NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2991-20

CHARLES DEEGAN and
MARIE DEEGAN,

          Plaintiffs-Appellants,

v.

BOROUGH OF STONE HARBOR
PLANNING BOARD and
CHARLES STREET
DEVELOPERS, LLC,

     Defendants-Respondents.
______________________________

RKH HOLDINGS, LLC, WILLIAM
S. ROOHAN, LYNN D. ROOHAN,
CRAIG OTTON, PATRICIA K.
DIMARCO-SHESTON, STEPHEN
M. HARBAUGH, JEFFREY RIHN,
and BERNADETTE M. PARZYCH,

          Plaintiffs,

v.

BOROUGH OF STONE HARBOR
PLANNING BOARD and
CHARLES STREET
DEVELOPERS, LLC,

     Defendants-Respondents.
______________________________

            Submitted October 11, 2022 – Decided October 18, 2022

            Before Judges Mayer, Enright, and Bishop-Thompson.

            On appeal from the Superior Court of New Jersey, Law
            Division, Cape May County, Docket Nos. L-0098-20
            and L-0110-20.

            Fox Rothschild, LLP, attorneys for appellants (Jack
            Plackter and Amanda Moscillo, on the briefs).

            Craig, Annin & Baxter, LLP, attorneys for respondent
            Borough of Stone Harbor Planning Board (John C.
            Grady, on the brief).

            Hankin, Sandman Palladino Weintrob & Bell, PC,
            attorneys for respondent Charles Street Developers,
            LLC (Colin G. Bell, on the brief).

PER CURIAM

      The court being advised by the parties in the above matter that the issues

in dispute have been amicably resolved, the appeal is accordingly dismissed with

prejudice and without costs to either party.




                                                                          A-2991-20
                                        2